Petition for Writ of Mandamus is Denied; Opinion Filed February 4, 2013.




                                           In The
                                Q!Lnth uf AppiaIs
                       JFifti! DiøIrirt uf ixu at             flatta

                                     No. 05-13-00112-CV

       IN RE MARTIN GONZALEZ AND MARIO ARROYO, Relators

                       On Appeal from the 30 1st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-16734

                                         OPINION
                        Before Justices Moseley, Francis and Fillmore
                                 Opinion by Justice Moseley

       Relators contend the trial judge erred in granting a motion for new trial. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relators have not shown they are entitled to the relief requested.   See

TEx. R. App.   •
                   52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding) Accordingly, we DENY relator’s petition for writ of mandamus




                                                       )IMMOSELEY
                                                      / JUSTICE
1301 12F.P05
                                                  /